PER CURIAM.
BY THE COURT. This is a suit for the collection of a balance on demurrage charges claimed to be due for the use of railroad equipment.
The defendant denied that it owed the demurrage and on reconvention asked for the return of $345.05 demurrage which it had paid under protest.
The matter went to the Supreme Court of Louisiana and that Court held that defendant company was not liable for the demurrage charges and remanded the case to this Court, so that we might investigate the record and determine whether there was sufficient evidence to order the return of $345.05, alleged to have been paid under protest. (See Mellon, Director General of Railroads, vs. J. M. Burguieres, Co., Ltd., et al., 120 So. 15.)
We have carefully -investigated the record on this point and are of the opinion that the evidence amply sustains the allegations that this amount was paid and that the payment was made under protest.
In view of the decree of the Supreme Court, it is, therefore, ordered, adjudged and decreed that there now be judgment in favor of plaintiff in reconvention and against Andrew W. Mellon, Director General of Railroads, as agent of the United States, in the sum of $345.05, with interest thereon at five per cent, from June 7, 1920, until paid and for all costs.